Citation Nr: 0303356	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  99-08 212	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression and post-traumatic 
stress disorder (PTSD), on a direct and secondary basis.



WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to October 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which denied 
the claim on appeal.

This case was remanded by the Board in August 2000 and 
October 2001 for further development and is now ready for 
appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of a psychiatric disorder.

3.  The medical evidence is negative for a psychiatric 
disorder for many years after service separation.

4.  There is no medical evidence on file which established a 
medical nexus between military service and the veteran's 
current psychiatric complaints.

5.  The medical evidence of record of record fails to 
establish that the veteran has a current medical diagnosis of 
PTSD.

6.  The weight of the medical evidence reflects that the 
veteran's currently-diagnosed depression is not related to 
his service-connected gunshot wound residuals.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include major 
depression and PTSD, was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

2.  An acquired psychiatric disorder is not shown to be 
proximately due to service-connected gunshot wound residuals.  
38 U.S.C.A. §§ 5103(a), 5103A (West 1991 & Supp. 2002); 
38 C.F.R. § 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current psychiatric disorder is 
related to military service.  In the alternative, he asserts 
that his psychiatric complaints are related to service-
connected gunshot wound residuals.  As such, he maintains 
that he should be entitled to service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2002).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Further, the regulations provide that service connection is 
warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2002).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

Claim for Direct Service Connection

As an initial matter, the Board notes that the service 
medical records are completely negative for complaints of, 
treatment for, or diagnosis of a psychiatric disorder of any 
kind.  Therefore, there is no evidence of a chronic 
psychiatric disorder shown in service.  Next, there is no 
evidence of continuity of psychiatric symptomatology as 
evidenced by the absence of treatment for many years after 
service.  

Of note, a December 1967 VA examination report is negative 
for psychiatric complaints.  There are no other records 
associated with the claims file nor has the veteran asserted 
that he was treated for psychiatric complaints for many years 
after service separation.  Private medical records dated from 
the early 1970s through the 1980s show treatment for on-going 
complaints related to his service-connected gunshot residuals 
to the leg and multiple complaints related to nonservice-
connected neck pain.  There were no references to psychiatric 
complaints.  

Moreover, in a June 1998 VA examination report, the veteran 
noted that he underwent private psychiatric treatment in 1982 
because he "didn't care if [he] lived or died."  He also 
reported alcohol abuse treatment in 1988, and 
hospitalizations in 1990 and 1994 for alcohol abuse.  Even 
accepting his account of psychiatric treatment as early as 
1982, the Board places significant probative value on the 16-
year gap between discharge from military service and the 
initial treatment, and finds that the post-service 
psychiatric symptomatology is too remote in time to support a 
finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1966 and the 1982 treatment.

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
current psychiatric complaints to active military service.  
Of note, outpatient treatment records show on-going 
complaints of depression and periods of good control with 
medication, but do not establish a medical nexus between the 
veteran's military service and psychiatric disorders.  The 
clinical impressions have been identified as major depression 
and alcohol dependence, in remission.  The mere contentions 
of the veteran as to a medical nexus, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his complaints with an event or 
incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

In the absence of a chronic disability shown during military 
service, the lack of post-service treatment for many years 
after service separation, and no objective medical evidence 
of a nexus between military service and the veteran's current 
psychiatric complaints, his claim for service connection on a 
direct basis must be denied.

Claim for PTSD

Further, to the extent the veteran asserts a specific claim 
for PTSD, the Board notes that while this appeal was pending, 
the applicable rating criteria for service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended on June 18, 1999, and 
made effective to March 7, 1997.  See 64 Fed. Reg. 32807-
32808 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f) 
(2002)).  Although the new regulation purports to essentially 
restate the three essential elements previously in effect, 
the timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, and, 
if so, the Board must apply the more favorable regulation.  
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As there is no essential substantive change 
affecting this case, neither the old nor the new provisions 
are more liberal as to this claim.

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the new regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2002).  

When asked to interpret the old regulations, with respect to 
the first element (a diagnosis of PTSD), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeal) (the Veterans Claims Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Veterans Claims Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

Evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (1998); see also Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993) and Gaines v. West, 11 Vet. 
App. 113 (1998).  Under the old regulations, if the claimed 
stressor was related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation would be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the new regulations, the reference to combat citations 
was removed.  Nonetheless, under both the old and the new 
regulations, if the "claimed stressor [was] not combat 
related, a veteran's lay testimony regarding in-service 
stressors [was] insufficient to establish the occurrence of 
the stressor and must be corroborated by 'credible supporting 
evidence'."  Cohen, 10 Vet. App. at 142 (citing Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994)).  

As an initial matter, the Board notes that the service 
records do not support a finding that the veteran was engaged 
in combat.  While he has maintained that he was shot "under 
combat conditions," the Board finds that he was shot while 
stationed in Guantanamo Bay, Cuba, in February 1966.  
Therefore, there is no evidence that he was engaged in combat 
at the time of the injury.  Further, as noted above, a review 
of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a psychiatric 
disorder.  

After a review of the medical evidence, the Board concludes 
that the veteran's claim for PTSD must be denied.  
Significantly, under the new and old regulations, service 
connection for PTSD requires a diagnosis of PTSD.  
38 C.F.R. § 3.304(f) (1998), (2002); Cohen v. Brown, 10 Vet. 
App. 128, 130 (1997).  In this case, a diagnosis of PTSD has 
never been confirmed.  Specifically, in a July 1998 VA PTSD 
examination report, the examiner determined that the veteran 
did not meet the criteria for a diagnosis of PTSD.  
Similarly, a September 1999 psychiatric consultation by a 
board of psychiatrists found that the veteran had some 
symptoms of PTSD but did not meet the full criteria for a 
diagnosis.  Moreover, there are no outpatient clinical 
records indicating that the veteran had complaints of, 
treatment for, or a diagnosis of PTSD.  Because the medical 
evidence of record does not establish the first element of 
the claim (a diagnosis of PTSD), there is no need for the 
Board to reach the element of an in-service stressor or the 
element of a causal nexus.  Accordingly, the claim must 
necessarily be denied.

Claim for Service-Connection on a Secondary Basis

With respect to the veteran's claim that his psychiatric 
disorder is due to his service-connected gunshot wound 
residuals, a psychiatric consultation was undertaken in 
September 1999 specifically for the purpose of addressing the 
issue on appeal.  The veteran reported a history of a gunshot 
injury in service, subsequent hospitalization and 
rehabilitation, post-service work history, the need for 
surgeries on his leg, a history of substance abuse beginning 
in the late 1970s, and multiple treatments for alcohol abuse.  
He related complaints of depression, intermittent suicidal 
ideations, anhedonia, insomnia, difficulty concentrating, and 
feelings of worthlessness.  He discussed, among other things, 
experiencing a traumatic event, avoiding public places, being 
shot under circumstances different than what was reported in 
the record, a lack of interest, a lack of participation in 
work or activity, and a lack of interest in his children or 
anything else.  It was noted that the veteran had been 
previously diagnosed with a major depressive disorder in 
1998, and treated on numerous occasions for alcohol abuse.  

After a mental status examination, the examiners noted that 
the veteran had some symptoms of PTSD but did not meet the 
full criteria.  They also reported that the symptoms could be 
attributed to and compounded by substance dependence and 
depression.  The clinical impressions included major 
depressive disorder, recurrent, and alcohol dependence, early 
partial remission.  In a follow-up addendum, the examiners 
again indicated that the veteran did not meet the full 
criteria for PTSD and that he had failed to report for 
further psychological testing.  They found that the veteran's 
"depressive symptoms and substance dependence are not 
considered to be directly attributed to his service connected 
gunshot wounds."  It was noted that the case had been 
discussed with two board certified psychiatrists who 
concurred with the evaluation.  Because the veteran's 
psychiatric disorder was found to be not related to his 
service-connected gunshot wound residuals, the Board finds 
that the claim for secondary service connection must be 
denied.

In denying the veteran's claims for service connection on a 
direct and secondary basis, the Board has considered his 
statements that his current disorder began in military 
service.  Although his statements may be probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The assertions are of little probative value in light of the 
other objective evidence of record showing no chronic 
disorder during military service, no continuing 
symptomatology indicative of an acquired psychiatric disorder 
for many years after military discharge, no medical nexus 
between his current complaints and military service, and no 
relationship between his psychiatric disorder and his 
service-connected disability.  The veteran lacks the medical 
expertise to offer an opinion as to the existence of any 
current disorders, as well as to medical causation of any 
current disability.  Id.  

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issues decided in 
this decision.  

First, VA must now notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  By virtue 
of the information contained in the August 1998 and June 2001 
rating decisions, the October 1998 statement of the case, and 
the February 2000 and June 2001 supplemental statements of 
the case issued during the pendency of the appeal, the 
veteran was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  

Specific evidence, including offering the veteran an 
opportunity to report any medical treatment and VA treatment, 
was requested in the August 2000 and October 2001 remands.  
The RO also notified him by letters dated in February 2001 
and April 2001 of his due process rights under the VCAA and 
that he needed to submit evidence in support of his claim, 
such as medical evidence of a current disability, evidence 
that showed a relationship between his psychiatric disorder 
and military service, or evidence of service incurrence or 
aggravation.  He was told that that VA would assist him in 
obtaining any records he identified.  He was also provided 
with the provisions of the VCAA in the June 2001 supplemental 
statement of the case.  Moreover, the RO provided the veteran 
with notice of the amended regulations pertaining to service 
connection for PTSD and considered his psychiatric claim 
under the new regulations.  In addition, the veteran asked 
and was provided with an opportunity to present testimony 
before the RO in August 1999.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  To that end, it appears that all medical records 
identified by the veteran have been associated with the 
claims file, including VA outpatient treatment records and 
private medical records from the 1970s and 1980s.  Service 
medical records are similarly associated with the claims 
file.  Further, the veteran underwent two VA examinations 
expressly for the purpose of addressing the claim on appeal.  
While the veteran also testified that he had received 
additional medical care, he could not recall the names of the 
treating physicians and an attempt to obtain such records 
would be futile.  As such, the Board finds that the record as 
it stands is sufficient to decide the claim and no additional 
development is needed.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include major depression and PTSD, on a direct and secondary 
basis is denied.


_______________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

